Citation Nr: 1612457	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury, to include a cystotumor and papilledema of the eyes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves, including periods of ACDUTRA from June 16, 1982, to October 6, 1982, and from March 2, 1985, to March 16, 1985.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the RO that declined to reopen claims for service connection for a low back disability and for a head injury on the basis that new and material evidence had not been received.  The appellant timely appealed.

In October 2009, the appellant testified during a hearing before RO personnel.  In December 2011, the Board remanded the matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative when further action is required.


REMAND

Upon further review of the record, the Board notes that Social Security records have been added to the claims file.  In this regard, the Board finds substantial compliance with prior remand orders.

In July 2014, VA notified the appellant of two attempts to obtain treatment records from Dr. Mandoza, which were unsuccessful.

In September 2014, the appellant reported being advised that Dr. Mandoza had not received any VA request for medical information; and the appellant submitted another signed authorization for release of the records, and requested that VA make another attempt to obtain treatment records from Dr. Mandoza.  Under these circumstances, VA should make another attempt to obtain treatment records from Dr. Mandoza.

In addition, the appellant reported that Dr. Kasle (referred to as Dr. Kalstin in a December 1988 discharge summary from Henry Ford Hospital) treated her eyes, however, those records are not of record.  See appellant's statement of April 2014 and discharge summary indicating that Dr. Kalstin was the referring physician.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the appellant, please request treatment records that pertain to residuals of a low back injury and/or residuals of a head injury from the appellant's private physicians (Dr. Mandoza and Dr. Kasle/Kalstin) and associate them with the appellant's claims file (paper/electronic). 

If, after making reasonable efforts to obtain records identified by the appellant; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the appellant and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her representative until they are notified by the RO or AMC. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




